Citation Nr: 1505061	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-34 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for residuals, head injury (also claimed as headaches).  

2.  Entitlement to service connection for a foot fungus.  

3.  Entitlement to service connection for bilateral flat feet.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from February 1980 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented to reopen the claim for residuals, head injury (also claimed as headaches), and denied service connection for foot fungus and bilateral flat feet.  

In March 2012, the appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the electronic file (VBMS).  

The issues of entitlement to service connection residuals, head injury (claimed as headaches, service connection for foot fungus and service connection for bilateral flat feet being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for a head injury was denied by rating decision of September 1996.  The appellant was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the September 1996 notice of the denial.   

2.   Evidence received subsequent to the September 1996 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for residuals, head injury (also claimed as headaches).  


CONCLUSIONS OF LAW

1. The September 1996 RO decision which denied service connection for a head injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).   

2.  Evidence submitted subsequent to the September 1996 denial of service connection for a head injury is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  





New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2014).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown (Fed. Cir. 1996), 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

The appellant's claim for service connection for residuals, head injury was denied by rating decision of September 1996.  In that decision, the RO found no residuals of a head injury were found and there was no medical or other evidence which linked residuals of a head injury to service.  

The appellant was notified of the denial of service connection in a letter of September 1996 and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between September 1996 and September 1997, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The September 1996 rating decision therefore became final.  

The appellant filed a claim in October 2009 to reopen the claim for service connection for residuals, head injury.  A December 2009 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim for service connection for residuals, head injury (also claimed as headaches).  

The evidence received since the September 1996 rating decision includes duplicate service treatment records, VA outpatient treatment reports from 1995 to 2014, unrelated private medical records,  and testimony from a Travel Board hearing before the undersigned Acting VLJ held in March 2012.  
Service treatment records are duplicates of already submitted and reviewed records.  These records, which were available when the claim was previously denied in September 1996, are neither new or material to the instant claim.  

VA treatment records reflect treatment of the claimed condition.  The most recent treatment records showed ongoing treatment for headaches and claimed head injury.  Of most importance is a July 2013 VA polytrauma consultation, which indicated, in pertinent part, that given the appellant's head injury and concussion, he has ongoing symptoms of memory impairment, headache, dizziness, concentration difficulties and more, and shows conclusive evidence of traumatic brain injury (TBI).  The evidence is new because it was not previously before decisionmakers and is material as it provides a diagnosis of TBI, caused by head injury and concussion, which the appellant has claimed was the cause of his headaches when he initially filed his claim in 1996.  This record is material because it would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, the records would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, the VA outpatient treatment record, specifically the polytrauma consultation, is new and material. 

The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Therefore, since the Board finds the VA outpatient treatment record of the July 2013 VA polytrauma consultation to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review.  


ORDER

New and material evidence to reopen the claim for service connection for residuals, head injury, having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case. 

At the outset, the issue of service connection for residuals, head injury, claimed as headaches, has been reopened.  This issue is now to be reviewed on a de novo basis.  

The appellant claims that he sustained a head injury on two occasions in service and that he has had the residuals thereof since that time.  He also stated that he had fungus of the feet and bilateral flat feet first incurred in service, treated therein, and that they have also been problematic since that time.  

It is important to note that very few service treatment records are associated with the appellant's claims folder.  He submitted lay statements from 3 of his friends.  The Veteran also testified as to his head injury and his foot disorders during his October 2012 Travel Board hearing.  During that hearing, he specifically stated that he had been treated by a Dr. M., Skyline Medical Center, Nashville, Tennessee, for his foot disorders.  Given the limited amount of service treatment records that have been secured, the Board finds that the RO/AMC should attempt to obtain the these private medical records regarding treatment of the appellant's feet, and associate those records with the claims folder.  

At the March 2012 Travel Board hearing, the appellant also testified that he had undergone a MRI of the brain the week of his Travel Board hearing.  A review of the claims file shows that the appellant was referred for a MRI of the cervical spine and the brain.  The claims folder shows that the appellant underwent a MRI of the cervical spine, but there is no record of the MRI of the brain.  As a July 2013 polytrauma consultation was found to be positive for a TBI, the appellant should be provided a VA TBI examination to determine the etiology of his head injury.  A MRI should also be included.  

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed.  

2.  After obtaining an appropriate release of information form from the appellant, the RO/AMC should obtain the appellant's medical treatment records for his foot disorders from Dr. M., Skyline Medical Center, Nashville, Tennessee, and associate those records with the claims folder.  

3.  Following completion of the above, the RO/AMC should arrange for a VA TBI examination to determine the nature and etiology of the appellant's residuals, head injury, claimed as headaches.  All indicated studies, to include a MRI of the brain, should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the appellant's claimed residuals, head injury, to include headaches, had its onset or was due to head injuries occurring during his active duty service.   

The claims file must be made available to the examiner for review, to include the appellant's Travel Board testimony, lay statements and any other evidence that may be submitted in connection with the claim.  The examiner should indicate in his/her report whether or not the claims file (VBMS) was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


